Citation Nr: 0926811	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-31 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for psychogenic 
musculoskeletal reaction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1951 to 
April 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a compensable 
rating for psychogenic musculoskeletal reaction.

In April 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the noncompensable rating of the Veteran's service-connected 
psychogenic musculoskeletal reaction (as reflected in a May 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's psychogenic musculoskeletal reaction is 
manifested by total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a total rating for psychogenic 
musculoskeletal reaction have been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.385, 
4.85, 4.86, Diagnostic Code 9410 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in April 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2004 and 
April 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in April 
2006.

The Court also outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), additional notice requirements pursuant to 38 
U.S.C.A. section 5103(a) for increased-compensation claims.  
Notice as to this matter was provided in April 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination in May 2009 to assess the current severity of his 
psychogenic musculoskeletal reaction.  The Board finds the 
case is adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection and 
assigned an initial noncompensable disability rating for 
psychogenic musculoskeletal reaction under Diagnostic Code 
9410 in June 1953.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2008)
In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
DOCKET NO.  06-31 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for psychogenic 
musculoskeletal reaction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1951 to 
April 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a compensable 
rating for psychogenic musculoskeletal reaction.

In April 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the noncompensable rating of the Veteran's service-connected 
psychogenic musculoskeletal reaction (as reflected in a May 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's psychogenic musculoskeletal reaction is 
manifested by total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a total rating for psychogenic 
musculoskeletal reaction have been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.385, 
4.85, 4.86, Diagnostic Code 9410 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in April 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2004 and 
April 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in April 
2006.

The Court also outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), additional notice requirements pursuant to 38 
U.S.C.A. section 5103(a) for increased-compensation claims.  
Notice as to this matter was provided in April 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination in May 2009 to assess the current severity of his 
psychogenic musculoskeletal reaction.  The Board finds the 
case is adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection and 
assigned an initial noncompensable disability rating for 
psychogenic musculoskeletal reaction under Diagnostic Code 
9410 in June 1953.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2008)
In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9410 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A June 1953 rating action awarded the Veteran service 
connection for psychogenic reaction disorder, and in April 
2004, the Veteran filed an increased rating claim based on 
the worsening of his psychiatric disability. 

In May 2009, the Veteran underwent a VA psychiatric 
examination.  At the examination, the psychologist noted a 
history which included complaints of general nervousness, 
restlessness, mild insomnia, muscular twitching and 
impairment in ability to concentrate and make decisions in a 
1953 clinical report.  The Veteran was discharged from the 
military for psychogenic musculoskeletal reaction.  Since 
service, the Veteran indicated he had completed an 
associate's degree in computers, been married for 55 years, 
and has three sons with whom he has a good relationship with.  
He also reported that he does not go anywhere, or socialize 
at all, and that he is withdrawn and isolated from social 
relationships and from his family.  The Veteran claimed that 
he could not be around anyone when his lower and middle back 
pain flares-up.  The Veteran reported that he experiences 
daily depressive and anxiety symptoms due to his pain.  He 
expressed sadness, pessimism, and loss of pleasure in any 
activities, irritability, and loss of interest in sex, 
concentration difficulty, and agitation.  He also reported 
severe levels of anxiety, nervousness, trouble breathing, and 
feelings of restlessness and fear. 

Upon mental examination, the Veteran was noted to be neatly 
groomed, lethargic, fatigued, cooperative, irritable, 
anxious, hopeless, depressed, oriented to person, place, and 
time with blunted affect.  The psychologist also noted the 
Veteran understood the outcome of behavior, partially 
understood that he had a problem, and displayed psychomotor 
activity including hand wringing, racing and tangentially 
thought processes, preoccupation with one or two topics, 
ruminations, and fair impulse control with verbal 
aggressiveness.  The Veteran complained of problems staying 
asleep and obsessively washing hands, and denied delusions or 
hallucinations, inappropriate behavior, and homicidal or 
suicidal thoughts.  

The Veteran reported that he felt helpless at times about his 
limitations and numerous difficulties related to his 
inability to move freely.  He also complained of losing 
motivation and interest in any outside activities.  The 
Veteran reported an anxious mood with depressed affect.  The 
psychologist noted that his mood swings seemed to be caused 
by his medical condition and that he was very sensitive and 
cried briefly a couple of times when he spoke of his family.  
The Veteran was also noted as isolated and withdrawn from 
family and friends, as he did not participate in family 
activities during the holidays.  The psychologist indicated 
that the Veteran's thought content and processes were 
organized, coherent, and dysphoric, reality perception was 
intact, and he did not drink or abuse drugs.  The Veteran 
reported that he had moderate memory deficits, and the 
psychologist assessed normal remote memory, moderately 
impaired recent memory, and moderately impaired immediate 
memory.  The Veteran indicated that he was responsible for 
paying his monthly utility bills and that he never forgets to 
pay his bills, but that his wife is also involved in 
financial affairs.  The psychologist diagnosed anxiety 
disorder due to general medical condition, chronic pain 
disorder, with depressive features, and assigned a GAF score 
of 46.  The psychologist noted that the diagnosis was a later 
development or new phase of the same diagnosis.  

The psychologist specifically noted that the Veteran 
presented with total occupational and social impairment.  The 
psychologist based this conclusion on the Veteran's 
statements that he felt physically weak and had difficulty 
with motor skills, lack of enjoyment socializing, unprovoked 
irritability due to pain, agitation, verbally impulsive, mild 
memory loss, inability to establish new relationship, 
sporadic spatial disorientation, difficulty adapting to 
stress following directions, chronic sleep impairment, and 
difficulties with pain medications.  

Analysis

Based on the May 2009 VA examination and resolving all doubt 
in favor of the Veteran, the Board finds that, effective May 
6, 2009, the date of the VA psychiatric examination, the 
criteria for an evaluation of 100 percent for a psychiatric 
disorder have been met.  The Board notes that the May 2009 
examiner described the Veteran's psychiatric symptoms as 
severe, and concluded that he had total occupational and 
social impairment.  Thus, an evaluation of 100 percent is 
warranted. 


ORDER

Effective May 6, 2009, entitlement to a total disability 
rating for psychogenic musculoskeletal reaction, diagnosed as 
general anxiety disorder, is allowed, subject to the law and 
regulations governing the criteria for award of monetary 
benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


